OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the matter remitted for a new trial.
*605Despite defendant’s timely request, the trial court did not adequately charge the jury concerning the standard of conduct actionable under Vehicle and Traffic Law § 1104 (e). The statutory recklessness standard is exacting (see Saarinen v Kerr, 84 NY2d 494, 501-502 [1994]) and the court’s failure to define that standard for the jury was not harmless error under the circumstances of this case.
Chief Judge Kaye and Judges Smith, Ciparick, Rosenblatt, Graffeo and Read concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.